Citation Nr: 1341465	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
This matter was previously before the Board in February 2011 and January 2013, when it was remanded for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is no competent evidence of record that the Veteran has a headache disability that is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disability have not been met. 
38 U.S.C.A. §1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in July 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in August 2012 and a VA opinion addendum was obtained in April 2013.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for service connection for headaches at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

Service treatment records dated February 1976 indicate that the Veteran presented with complaints of a fever and headaches.  The examiner diagnosed the Veteran with an upper respiratory infection admitted the Veteran for observation.  On admission, the examiner indicated that the Veteran had flu-like symptoms.  Three days later, the Veteran was discharged and given a T-3 profile for 3 days.  

Aside from this incident, the Veteran's service treatment records are silent for complaints of headaches.  The Veteran's November 1978 separation examination indicates a normal profile and contains no notes about headaches or any significant interval history.  

During an August 2012 VA examination, the Veteran indicated that he has never been diagnosed with a headache condition.  The Veteran reported that he began having headaches during boot camp, but that he never sought medical care while he was in service or after discharge.  The Veteran reported bilateral headaches daily without any other symptoms, except nausea rarely.  The Veteran reported treating his headaches with aspirin.  The Veteran reported experiencing pulsating or throbbing head pain on both sides of his head.  

The examiner found that the Veteran did not have characteristic prostrating attacks of migraine headaches.  The examiner reviewed x-rays of the Veteran's skull and found that they were normal.  The examiner noted that the Veteran's headache condition did not impact his ability to work.  The Veteran did not report that his headaches caused incapacitation and indicated that he was not planning to seek medical care for his headaches.  

The examiner further noted that there is no medical method to measure pain and "one must take the subjective complaint as stated."  The examiner found that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran's fever was a onetime event, which resolved in service.  In an April 2013 addendum opinion, the examiner indicated that the Veteran's February 1976 symptoms were consistent with a onetime episode of a viral illness.  

IV.  Analysis

The Veteran's service treatment records document an in-service complaint of headaches and the Veteran contends that he suffers headaches on a daily basis.  Therefore, the central issue is whether the Veteran's current headaches are related to his active service. 

The only medical opinion to address causation is that offered by the August 2012 VA examiner who concluded that the Veteran's current headaches are not related to his service and offered a supporting rationale.  To the extent the Veteran asserts his current headaches are due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

While the Veteran contends that he is entitled to service connection for his headaches based on February 1976 complaint of headaches and self report of untreated headaches in service, the record contains no evidence of chronic headaches.  Aside from the February 1976 upper respiratory infection, the Veteran's service treatment records are silent on any complaints of headaches.  Chronic headaches were not noted on the separation examination.   

Although the Veteran has not specifically made any contentions of continuity of headaches since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his headaches and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's separation examination and the VA examiner's opinion that the Veteran's February 1976 upper respiratory infection was a onetime illness that resolved before separation from service.  

Thus, the only competent, credible opinion of record is the August 2012 VA opinion which weighs against the claim.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


